

116 HR 7030 IH: To provide emergency assistance to covered producers for market-ready swine losses due to the COVID–19 pandemic, and for other purposes.
U.S. House of Representatives
2020-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7030IN THE HOUSE OF REPRESENTATIVESMay 27, 2020Mr. Hagedorn (for himself and Mr. Emmer) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo provide emergency assistance to covered producers for market-ready swine losses due to the COVID–19 pandemic, and for other purposes.1.Emergency assistance for market-ready swine losses(a)In generalOf the funds of the Commodity Credit Corporation, the Secretary shall use $1,200,000,000 to provide emergency relief to covered producers to aid in the reduction of intentional depopulation losses of swine due to the closure or the reduction in processing capacity of a processing plant related to the COVID–19 pandemic.(b)ValuationIn determining the amount of losses for purposes of the payment rates under subsection (a), the Secretary shall use the average sales price, as determined by the Secretary in collaboration with the Chief Economist of the Department of Agriculture and the Administrator of the Agricultural Marketing Service, for market-ready swine on April 19, 2020. In no case shall the payment made under subsection (a) with respect to the losses of a covered producer exceed the actual market value of market-ready livestock on the day on which the covered producer began to suffer such losses.(c)Eligible lossesA covered producer shall be eligible for losses described in subsection (a) incurred on or after April 19, 2020. (d)DefinitionsIn this section:(1)Covered producerThe term covered producer means a person or legal entity that assumes the production and market risks associated with the agricultural production of swine (as such terms are defined in section 2(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 183(a))).(2)SecretaryThe term Secretary means the Secretary of Agriculture.